Citation Nr: 1500722	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss with damage to cochlea prior to April 24, 2014, and a disability rating in excess of 20 percent on and after April 24, 2014.


REPRESENTATION

Veteran represented by:	William A. Oden, III


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran requested a Board hearing in his August 2012 substantive appeal, and the Board remanded his claim in August 2013 to schedule him for a Board hearing.  However, in an October 2013 written statement, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

In a July 2014 rating decision, the RO granted an increased disability rating of 20 percent for bilateral hearing loss with damage to cochlea, effective April 24, 2014.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a November 2014 written statement, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran was satisfied with the increased disability rating assigned in the August 2014 Supplemental Statement of the Case.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the claim of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss with damage to cochlea prior to April 24, 2014, and a disability rating in excess of 20 percent on and after April 24, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In a November 2014 written statement, the Veteran's representative indicated that the Veteran was satisfied with the increased disability rating awarded in the August 2014 Supplemental Statement of the Case for the service-connected disability on appeal and therefore only wished to have the Board affirm the award of additional benefits.  As such, the Board finds there remains no allegation of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss with damage to cochlea prior to April 24, 2014, and a disability rating in excess of 20 percent on and after April 24, 2014, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


